Denied July 29, 1913.
On Petition por Rehearing.
.(134 Pac. 312.)
Mr. Justice Eakin
delivered the opinion of the court.
Defendant petitions for rehearing in this case, assigning as error the decision of the court in holding the description of the assessment district is so uncertain that the true north boundary cannot be ascertained from the evidence. The rule is that where, in a description of property, there is a discrepancy between courses and distances and the monuments mentioned, the monuments must control. In this case the northwest corner of lot 4, block 6, Livermore’s Addition, is mentioned as a monument, which conflicts quite radically with the courses. No distances are given. Also we find from the record that to treat the description “block 6” as a clerical mistake, and as intended for “block C,” would not remedy all of the results of the alleged error. "We find that the reference to block 6 runs through the entire record. The city engineer, on September 4, 1912, at the request of the council, prepared a statement of the lots to be benefited by the improvement, and the percentage of the cost to be assessed to each. In such statement he assesses to lot *1985, block 6, Livermore’s Addition, $29.65; to lot 5, same block, $25.65; to lot 6, same block, $410.90; to lot 7, same block, $222.30 — including no assessment against any lots in block C. On September 11,1912, following tbe recommendation of tbe engineer, the council, by resolution, created assessment district No. 19, as liable for the expense of the improvement, by defining the boundaries thereof; the north boundary, from the northeast comer of lot 9, block 7, Switzler’s Addition, being: “Thence westerly, parallel with the north line of Jackson Street, to the northwest comer of lot 4, block 6, Livermore’s Addition; thence south, to the northeast corner of lot 7, in block 6; thence west, to the northwest comer of said lot 7; thence south, to the southwest corner of lot 12, block 16, in Raley’s Addition.” On September 12, 1912, the city recorder published the notice in the language above quoted, and the council adopted the assessment as recommended by the engineer. If we were to treat this as a clerical error in the boundaries of the district, the city would not be benefited, unless we corrected the assessment also by eliminating the assessment of the lots in block 6 and assessing the lots in block C, which without correction affects the validity of the whole assessment. We might from the record select the lots that were intended to be included in the district, but we cannot do so without doing violence to the record.
The petition is denied.
Reversed : Decree Rendered : Rehearing Denied.